Citation Nr: 9920580	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-13 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for kidney condition with hypertension.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1950 to October 
1953.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in January 1996 and May 1998.  The January 1996 
decision denied the veteran's claims of entitlement to a 
rating greater than 60 percent for his service-connected 
absence of left kidney with pathology of the right.  The May 
1998 decision denied the veteran's claim of entitlement to 
TDIU.  Both of these issues were duly appealed.

In his brief on appeal dated in May 1999, the veteran's 
representative, listed one of the issues for consideration as 
being that of entitlement to service connection for 
"hypertension, also claimed as secondary to service 
connected kidney condition."  The Board notes that the RO 
has recognized hypertension as being part of the service 
connected kidney condition.  The question of whether the 
veteran is entitled to a separate evaluation for 
hypertension, has been developed for appellate consideration.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

Subsequent to the issuance of the last supplemental statement 
of the case, additional records of treatment for the 
veteran's disability were received.  These records relate to 
the issue currently on appeal, and were not previously of 
record.  Any pertinent evidence forwarded to the Board by the 
originating agency must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran or his representative.  See 38 C.F.R. §§ 
19.37(b), 20.1304(c) (1998).  Although the veteran's 
representative waived Regional Office (RO) review of an 
opinion prepared by its senior medical consultant, neither 
the veteran nor his representative has waived initial review 
of the additional medical treatment records by the RO.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).  Although, the veteran has been afforded recent VA 
examinations, they do not contain opinions as to the impact 
of the service-connected disabilities on his ability to work.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:


1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for his service 
connected disabilities since February 
1998.  The RO should than take all 
necessary steps to obtain copies of those 
records that are not already part of the 
claims folder.

2.  The veteran should be afforded 
appropriate examinations in order to 
evaluate the impact of his service-
connected disabilities on his ability to 
maintain gainful employment.  The 
examiners should review the claims folder 
prior to completing their examination 
reports, and should give an opinion as to 
any limitations the service connected 
disabilities place on his ability to 
maintain gainful employment

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After reviewing all evidence 
received, including those documents 
received subsequent to the issuance of 
the last supplemental statement of the 
case, the RO should re-adjudicate the 
issue of entitlement to an increased 
evaluation for kidney condition with 
hypertension and entitlement to a total 
disability rating based upon individual 
unemployability (TDIU).

If the benefits sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  
However, the veteran is advised that the examinations 
requested in this remand are necessary to decide his claims, 
and that his failure, without good cause, to report for such 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (1998).


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





